DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.

Response to Amendment
The amendments and remarks, filed on 8/2/2022, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 8/2/2022, has been entered.  The claim amendments overcome the previous 112(b) rejection of 19-21, 24, and 26-27. 

Claim Status
Claims 10, 11, 17, and 19-32 are pending with claims 12, 13, and 19-32 are being examined and claims 10, 11, and 17 are withdrawn. 

Claim Objections
Claim 27 is objected to because of the following informalities: claim 27 reads “The apparatus of claim 23” should read as “The apparatus of claim 19”.  Appropriate correction is required
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing-and-calculating unit” in claim 19.
The specification discusses “processing-and-calculating unit” in para [12, 22, 54, 138] of the instant specification as deducing intensity reflected by the reflective element a parameter corresponding to a blood alcohol content.  Further, the processing and calculation is connected to the light source and to the light detector.  For the purpose of prosecution, the examiner interprets the corresponding structure as any structure capable of deducing intensities reflected such as a computer, CPU, or processor.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “processing-and-calculating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification discusses “processing-and-calculating unit” in para [12, 22, 54, 138] of the instant specification by the reflective element a parameter corresponding to a bloodalcohol content.  Further, the processing and calculation is connected to the light source and to the light detector.  Thus, it is unclear as to what structure is required or defined by the limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
 (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20, 22, 25, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gryska et al (US 20140309947 A1; hereinafter “Gryska”; already of record) in view of David et al (US 20070141580 A1; hereinafter “David”; already of record) in view of King et al (US 20180246091 A1; hereinafter “King”; domestic priority filed 2/28/2017) in view of Kang et al (US 20140021967 A1; hereinafter “Kang”; already of record) in further view of Hashimoto (US 20120238840 A1; hereinafter “Hashimoto”; already of record).  
Regarding claim 19, Gryska teaches an apparatus comprising a sensitive reflective element (Gryska; para [66, 68]; Fig. 3; Sensor elements 320a, 320b, 320c, 320d; examiner notes the layers of sensor elements 320a-d are at least partially reflective) for an optical device for detecting and quantifying volatile compounds (Gryska; para [2, 31]; detection of organic compounds that have sufficient vapor pressure to be present at detectable levels in the ambient sample…ethanol), wherein the sensitive reflective element comprises a substrate (Gryska; para [36]; the first and second outer layers) and a sensitive layer (Gryska; para [33]; Fig. 4A-D; detection layers 130a, 130b, 130c, 130d) comprising microporous hydrophobic sol-gel silica (Gryska; para [38, 45, 46]; suitable microporous materials that may be dielectric and/or optically transmissive include microporous silica and organic Polymers of Intrinsic Microporosity (PIMs)…PIMs may be hydrophobic… coating and drying of a sol-gel mixture) having a thickness of greater than 250 nanometers (Gryska; para [79]; the physical thickness of the detection layer may be in a range of from 150 nm to 1200 nm, for example, in a range of from 500 nm to 900 nm), the sensitive layer being intended to be placed in the presence of an atmosphere to be tested (Gryska; para [2, 31, 62]; detection of organic compounds that have sufficient vapor pressure to be present at detectable levels in the ambient sample…ethanol), wherein a reflection rate of the sensitive reflective element varies as a function of the ethanol content contained in the atmosphere to be tested (Gryska; para [67]; detection layers 130a, 130b, 130c, 130d will adsorb/absorb at least some of the unknown organic compound resulting in a change of refractive index and/or thickness of the sensor elements resulting in corresponding changes in the reflectance) and said apparatus further comprises a monochromatic or quasi-monochromatic light source arranged to illuminate the sensitive layer under an incident angle (Gryska; para [71]; Fig. 3; light sources 380a, 380b, 380c, 380d, e.g., tungsten filament bulbs, xenon lamps, light emitting diodes (LEDS), and/or at least one laser; examiner notes the angle of incidence is the angle at which the light contacts the reflective layer as seen in Fig. 3), a light detector for measuring the intensity reflected by the reflective element under an angle of detection (Gryska; para [71]; Fig. 3; photodetectors 330a, 330b, 330c, 330d, e.g., spectrophotometers and/or photodiodes; examiner notes the angle of detection is the angle at which the light reflects off the reflective layer as seen in Fig. 3), wherein a processing-and-calculation unit configured to deduce, from the intensity reflected by the reflective element (Gryska; para [74]; The photodetectors are communicatively coupled to one or more of a data storage device, a computer processor, a process controller device), a parameter corresponding to blood alcohol content (Gryska; para [2, 31, 62]; detection of organic compounds that have sufficient vapor pressure to be present at detectable levels in the ambient sample…ethanol), wherein said light source is a monochromatic or quasi-monochromatic light source arranged to illuminate the sensitive layer (Gryska; para [71, 77]; Fig. 3; light sources 380a, 380b, 380c, 380d, e.g., tungsten filament bulbs, xenon lamps, light emitting diodes (LEDS), and/or at least one laser), and wherein the light source emits light having a wavelength that has been chosen to coincide with the wavelength of an inflection between two constructive and destructive interference peaks of a reflection spectrum of the reflective element at that incident angle (Gryska; para [68]; Fig. 3; each second outer layer reflects some incident light (e.g., at least 20, 30, 40, or 50 percent) and transmits (e.g., at least 20, 30, 40, or 50 percent) some incident light over a wavelength range of from 300 nanometers (nm) to 2500 nm, typically over a wavelength range of from 300 nm to 1100 nm).  Examiner notes that blood alcohol content is determined by ethanol see other references cited.  Additionally, examiner notes that the light source is capable of emitting a wavelength that has been chosen to coincide with the wavelength of an inflection between constructive and destructive interference peaks because the limitation is functional language.  Specifically, the light source can emit a wavelength of an inflection between constructive and destructive interference peaks because light waves experience constructive and destructive interference peaks and the reflective element is capable of reflecting the chosen wave length.  
Gryska does not teach the sensitive layer having a mean pore size of less than two nanometers.
However, David teaches an analogous art of a microporous analyte detection layer (David; Abstract) comprising a sensitive layer (David; para [38]; Fig. 1; The detection layer 16 can be porous) with a mean pore size of less than two nanometers (David; para [38, 93]; Fig. 1; The detection layer 16 can have any useful mean pore size such as 0.5 to 5 nanometers).  It would have been obvious to one of ordinary skill in the art to have modified the sensitive layer of Gryska to have a mean pore size of less than two nanometers as taught by David, because David teaches the mean pore size can be selected based on the analyte to be detected, since the analyte can fill the pores and alter the physical properties of the detection layer (David; para [38]), thus a very small pore size below 1 nm is suitable for organic vapors (David; para [93]). 
Modified Gryska does not teach the sensitive layer having a porosity of less than 25%. 
However, King teaches the analogous art of detection of an analyte capture device (King; Abstract) comprising a sensitive layer (King; para [20-25]; Fig. 1A-1D; an analyte capture device 10) having a porosity of less than 25% (King; para [3, 5, 36]; the porous area has a porosity of at least 10 %).  It would have been obvious to one of ordinary skill in the art to have modified the sensitive layer of modified Gryska to have a porosity of less than 25% as taught by King, because King teaches the porosity of the device results in capturing the analyte, thus the concentration of the target is greater in the device than the concentration within the environment (King; para [3]). 
Modified Gryska does not teach wherein the reflection rate of the sensitive reflective element varies as a linear function of the ethanol content and wherein the processing-and-calculation unit configured to deduce, on the basis of a linear correlation, from the intensity of light reflected by the reflective element. 
However, Kang teaches an analogous art of sensor element (Kang; Abstract) comprising a sensitive reflective element (Kang; para [27]; Fig. 1; a reflective conductive electrode 120) wherein a reflection rate of the sensitive reflective element varies as a linear function of the ethanol content (Kang; para [74]; Fig. 2; Table 4; FIG. 2 shows, in graphical format, reference correlations between spectral change and true capacitance) and wherein a processing-and-calculation unit configured to deduce, on the basis of a linear correlation, from the intensity of light reflected by the reflective element (Kang; para [70]; Fig. 2; controlled by a LABVIEW (software available from National Instruments of Austin, Tex.) program that allowed vapor profiles to be generated during a test run).  Examiner notes that Kang teaches that the sensitive reflective element varies as a linear function of the ethanol content because Kang teaches that the true capacitance is obtained by subtracting the baseline capacitance from the measured capacitance value in the presence of the analyte vapor (Kang; para [50]; Fig. 2).  It would have been obvious to one of ordinary skill in the art to have modified the sensitive reflective element and the processing-and calculation unit of modified Gryska to vary as a linear function as taught by Kang, because Kang teaches that reference correlations are generally made by direct observation as described herein at multiple concentrations of a number of analyte vapors (Kang; para [55]; Fig. 2).  
Modified Gryska does not teach an incident angle of between thirty degrees and seventy-five degrees, and wherein said light detector is configured to measure light intensity reflected by the reflective element at a detection angle of between thirty degrees and seventy-five degrees.
However, Hashimoto teaches an analogous art of a substance component detection device (Hashimoto; Abstract) further comprising a light source (Hashimoto; para [52, 55-57, 64, 66, 71]; Fig. 1; light source section 23) and a light detector (Hashimoto; para [52, 57, 81]; Fig. 1; a light-receiving section 24) wherein said light source is arranged to illuminate under an incident angle of between thirty degrees and seventy-five degrees (Hashimoto; para [23, 107]; the incidence angle of light is 90 degrees), and wherein said light detector is configured to measure light intensity reflected by the reflective element under an angle of detection of between thirty degrees and seventy-five degrees (Hashimoto; para [23, 107]; the incidence angle of light is 90 degrees; examiner notes that the angle of incidence equals the angle of reflection/detection, thus Hashimoto teaches the limitation).  In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of an incident angle of between thirty degrees and seventy-five degrees is a result effective variable that gives the well-known and expected results of minimizing the loss of light such that the intensity of the electric field is intensified (Hashimoto; para [23]).   In the absence of a showing of unexpected results, the Office maintains the incident angle of 90˚ would have been within the skill of the art as optimization of a results effective variable. 
Note: The instant claims contain a large amount of functional language (ex: "intended to...", “configured to…”; “for measuring…”). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 20, modified Gryska teaches the apparatus of claim 19, wherein the sensitive layer is devoid of structuring agents (Gryska; para [38, 45, 46]; suitable microporous materials that may be dielectric and/or optically transmissive include microporous silica and organic Polymers of Intrinsic Microporosity (PIMs)…PIMs may be hydrophobic… coating and drying of a sol-gel mixture).  Examiner notes that Gryska does additional agents added to the sensitive layer. 
Regarding claim 22, modified Gryska teaches the apparatus of claim 19, wherein the substrate is made of a semiconductor (Gryska; para [36, 76]; the first and second outer layers should be sufficiently electrically conductive that they can function as electrodes… semi-reflective second outer layers include, for example, thermal vapor deposited metallic films comprising silicon).  Examiner notes that silicone has semiconductor properties, thus the limitation is met. 
Regarding claim 25, modified Gryska teaches the apparatus of claim 19, wherein the wavelength of the light source is between five hundred nanometers and a thousand nanometers (Gryska; para [72]; the incident light includes one or more wavelengths in a range of from 300 nm to 2500 nm).  
Regarding claim 27, modified Gryska teaches the apparatus of claim 19, further comprising an additional sensitive reflective element (Gryska; para [66, 68]; Fig. 3; Sensor elements 320a, 320b, 320c, 320d; examiner notes the layers of sensor elements 320a-d are at least partially reflective) and an additional light detector (Gryska; para [71]; Fig. 3; photodetectors 330a, 330b, 330c, 330d), wherein the additional sensitive reflective element has reflection rate that varies as a function of moisture content (Gryska; para [73, 87]; spectral changes are determined relative to a baseline reflection spectrum observed under identical conditions, e.g., temperature and humidity; examiner notes that water vapor effects the sensor response and in order to eliminate the issue the sensor may be heated, thus the sensitive reflective element’s reflection rate is a function of moisture) contained in the atmosphere to be tested (Gryska; para [87]; environmental atmospheric samples), wherein the additional light detector measures intensity reflected by the additional sensitive reflective element under an angle of detection (Gryska; para [71]; Fig. 3; photodetectors 330a, 330b, 330c, 330d, e.g., spectrophotometers and/or photodiodes; examiner notes the angle of detection is the angle at which the light reflects off the reflective layer as seen in Fig. 3), and wherein the processing-and-calculation unit is further configured to deduce, from the intensities reflected by the reflective element and by the additional sensitive reflective element, a parameter corresponding to a blood alcohol content (Gryska; para [2, 31]; detection of organic compounds that have sufficient vapor pressure to be present at detectable levels in the ambient sample…ethanol; examiner notes that blood alcohol content is determined by ethanol see other references cited) while taking into account the moisture content's influence in the atmosphere to be tested (Gryska; para [74]; The photodetectors are communicatively coupled to one or more of a data storage device, a computer processor, a process controller device).  Examiner notes that the photodetectors measure the reflectance, thus because the sensitive reflective element varies as a function of moisture the processing-and-calculation unit is capable of taking into account the moisture content.  
Regarding claim 28, modified Gryska teaches the apparatus of claim 19, wherein the substrate is made of silicon (Gryska; para [36, 76]; the first and second outer layers should be sufficiently electrically conductive that they can function as electrodes… semi-reflective second outer layers include, for example, thermal vapor deposited metallic films comprising silicon). 
Regarding claim 30, modified Gryska teaches the apparatus of claim 19, wherein the sensitive layer is free of CTAB, DTAB, and F127 (Gryska; para [38, 45, 46]; suitable microporous materials that may be dielectric and/or optically transmissive include microporous silica and organic Polymers of Intrinsic Microporosity (PIMs)…PIMs may be hydrophobic… coating and drying of a sol-gel mixture).  Examiner notes, that Gryska does not teach CTAB, DTAB, or F127 present in the sensitive layer. 
Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gryska in view of David in view of King in view of Kang in view of Hashimoto, and in further view of Precision Mico-Optics (“Silicon” https://web.archive.org/web/20161110233312/https://www.pmoptics.com/silicon.html retrieved using wayback machine and published online on 11/10/2016; hereinafter “Precision”; already of record). 
Regarding claim 21, modified Gryska teaches the apparatus of claim 19, wherein the substrate has a refractive index for a wavelength of between 250 nanometers and 1500 nanometers (Gryska; para [72]; the incident light includes one or more wavelengths in a range of from 300 nm to 2500 nm).
Modified Gryska does not teach the substrate having a refractive index greater than 2.5.
However, Precision teaches silicone with a refractive index between 3.41-3.49 for wavelengths between 1-9 µm (1000-9000 nm).  It would have been obvious to one of ordinary skill in the art that the refractive index of the substrate taught by modified Gryska would have a refractive index greater than 2.5 as taught by Precision, because Gryska teaches that the wavelength is between 300-2500 nm.  Thus, the range taught by Gryska is in the range taught by Precision would result in a refractive index greater than 2.5.  The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein). Cf. Baird, 16 F.3d at 382-83, 29 USPQ2d at 1552 (see MPEP 2144).  
Regarding claim 29, modified Gryska teaches the apparatus of claim 19, wherein the substrate has a refractive index for a wavelength of between 250 nanometers and 1500 nanometers (Gryska; para [72]; the incident light includes one or more wavelengths in a range of from 300 nm to 2500 nm).
Modified Gryska does not teach a refractive index greater than three.
However, Precision teaches silicone with a refractive index between 3.41-3.49 for wavelengths between 1-9 µm (1000-9000 nm).  It would have been obvious to one of ordinary skill in the art that the refractive index of the substrate taught by modified Gryska would have a refractive index greater than 3 as taught by Precision, because Gryska teaches that the wavelength is between 300-2500 nm.  Thus, the range taught by Gryska is in the range taught by Precision would result in a refractive index greater than 3.  The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein). Cf. Baird, 16 F.3d at 382-83, 29 USPQ2d at 1552 (see MPEP 2144).  
Claims 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gryska in view of David in view of King in view of Kang in view of Hashimoto, and in further view of Malitson (“Optical constants of SiO2 (Silicon dioxide, silica, quartz)” https://web.archive.org/web/20161119044415/http://refractiveindex.info/?shelf=main&book=SiO2&page=Malitson retrieved using wayback machine and published online on 11/19/2016; hereinafter “Malitson”; already of record).
Regarding claim 26, modified Gryska teaches the apparatus of claim 19, wherein the sensitive layer has a refractive index for a wavelength between five hundred nanometers and a thousand nanometers (Gryska; para [72]; the incident light includes one or more wavelengths in a range of from 300 nm to 2500 nm).
Modified Gryska does not teach a refractive index between 1.2 and 1.6.
However, Malitson teaches silicone with a refractive index between 1.375-1.55 for wavelengths between 1-3 µm (1000-3000 nm).  It would have been obvious to one of ordinary skill in the art that the refractive index of the substrate taught by modified Gryska would have a refractive index between 1.2 and 1.6, more particularly between 1.3 and 1.4 as taught by Malitson, because Gryska teaches that the wavelength is between 300-2500 nm.  Thus, the range taught by Gryska is in the range taught by Malitson would result in a refractive index between 1.2 and 1.6, more particularly between 1.3 and 1.4.  The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein). Cf. Baird, 16 F.3d at 382-83, 29 USPQ2d at 1552 (see MPEP 2144).  
Regarding claim 32, modified Gryska teaches the apparatus of claim 19, wherein the sensitive layer has a refractive index for a wavelength between five hundred nanometers and a thousand nanometers (Gryska; para [72]; the incident light includes one or more wavelengths in a range of from 300 nm to 2500 nm).
Modified Gryska does not teach a refractive index between 1.3 and 1.4.
However, Malitson teaches silicone with a refractive index between 1.375-1.55 for wavelengths between 1-3 µm (1000-3000 nm).  It would have been obvious to one of ordinary skill in the art that the refractive index of the substrate taught by modified Gryska would have a refractive index between 1.2 and 1.6, more particularly between 1.3 and 1.4 as taught by Malitson, because Gryska teaches that the wavelength is between 300-2500 nm.  Thus, the range taught by Gryska is in the range taught by Malitson would result in a refractive index between 1.2 and 1.6, more particularly between 1.3 and 1.4.  The closer the physical and/or chemical similarities between the claimed species or subgenus and any exemplary species or subgenus disclosed in the prior art, the greater the expectation that the claimed subject matter will function in an equivalent manner to the genus. See, e.g., Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (and cases cited therein). Cf. Baird, 16 F.3d at 382-83, 29 USPQ2d at 1552 (see MPEP 2144).  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gryska in view of David in view of in view of King in view of Kang in view of Hashimoto, and in further view of Uchida et al (US 20040242978 A1; hereinafter “Uchida”; already of record). 
Regarding claim 31, modified Gryska teaches the apparatus of claim 19, with the atmosphere to be tested.  
Modified Gryska does not teach the atmosphere to be tested comprises breath exhaled by an individual, wherein said breath is charged with ethanol.
However, Uchida teaches an analogous art of a biological attribute measuring device (Uchida; Abstract) wherein the atmosphere to be tested comprises breath exhaled by an individual, wherein said breath is charged with ethanol (Uchida; para [12]; Fig. 1; this method allows real-time and noninvasive measurement of a concentration of a specific component such as glucose, ethanol).  It would have been obvious to one of ordinary skill in the art to have modified the atmosphere of the apparatus of modified Gryska to be exhaled breath charged with ethanol as taught by Uchida, because Uchida teaches the measuring device proves a reliable and safe manner of detection (Uchida; para [104]). 

Other References Cited
Wikipedia (“Blood alcohol content” https://web.archive.org/web/20161231155535/https://en.wikipedia.org/wiki/Blood_alcohol_content retrieved using wayback machine and published online on 12/31/2016; hereinafter “Wikipedia”; already of record).  Wikipedia teaches that BAC is related to ethanol concentration. 

Response to Arguments
Applicant's arguments have been fully considered, and the arguments are not found to be persuasive. The non-persuasive arguments are addressed below.
In the applicant’s arguments, on page 8, the applicant argues that the light source is not capable of “having a chosen wavelength”.  Examiner respectfully disagrees.  The applicant notes that the LED is fixed by material properties of the PN junction, but LED’s can emit colors at different wavelengths and a specific wavelength is capable of being chosen.  Additionally, examiner notes Gryska teaches light sources 380a, 380b, 380c, 380d, e.g., tungsten filament bulbs, xenon lamps, light emitting diodes (LEDS), and/or at least one laser (para [71, 77]) and is not limited to only LEDs. 
In the applicant’s arguments, on pages 8-9, the applicant argues the claim requires “a wavelength that has been chosen to coincide with the wavelength of an inflection between constructive and destructive interference peaks of a reflection spectrum” not taught by the prior art.  The examiner respectfully disagrees.  Applicant indicates that the it is possible to have a chosen wavelength that does not have constructive and destructive interference peaks as shown in Fig. 4 of the instant specification and that Gryska does not teach destructive and constructive interference peaks associated with those structures.  However, examiner notes that the claim limitation contains functional language that does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Examiner further notes that in the instant specification recites “Figure 4 represents a graph showing, for two different thicknesses 200 nm (curve 100) and 700 nm (curve 102) of the sensitive layer 29” para [102], thus the prior art is capable of choosing a wavelength teaches the claim limitation (Gryska; para [68]; Fig. 3; each second outer layer reflects some incident light (e.g., at least 20, 30, 40, or 50 percent) and transmits (e.g., at least 20, 30, 40, or 50 percent) some incident light over a wavelength range of from 300 nanometers (nm) to 2500 nm, typically over a wavelength range of from 300 nm to 1100 nm).   
In the applicant’s arguments, on pages 9-10, the applicant argues that the prior art does not teach “an incident angle of between thirty degrees and seventy-five degrees“.  Examiner respectfully disagrees.  Hashimoto teaches an analogous art of a substance component detection device (Hashimoto; Abstract) further comprising a light source (Hashimoto; para [52, 55-57, 64, 66, 71]; Fig. 1; light source section 23) and a light detector (Hashimoto; para [52, 57, 81]; Fig. 1; a light-receiving section 24) wherein said light source is arranged to illuminate under an incident angle of between thirty degrees and seventy-five degrees (Hashimoto; para [23, 107]; the incidence angle of light is 90 degrees), and wherein said light detector is configured to measure light intensity reflected by the reflective element under an angle of detection of between thirty degrees and seventy-five degrees (Hashimoto; para [23, 107]; the incidence angle of light is 90 degrees; examiner notes that the angle of incidence equals the angle of reflection/detection, thus Hashimoto teaches the limitation).  In re Boesch (205 USPQ 215) teaches the optimization of a result effective variable is ordinarily within the skill of the art.  A result effective variable is one that has well known and predictable results.  The choice of an incident angle of between thirty degrees and seventy-five degrees is a result effective variable that gives the well-known and expected results of minimizing the loss of light such that the intensity of the electric field is intensified (Hashimoto; para [23]).   In the absence of a showing of unexpected results, the Office maintains the incident angle of 90˚ would have been within the skill of the art as optimization of a results effective variable.  The applicant argues that the angles optimizes the interference pattern for promoting the detection and quantification of volatile compounds.  However, this is neither claim nor recited in the instant specification.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., angle optimizes the interference patter for promoting the detection and quantification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the applicant’s arguments, on pages 10-11, the applicant argues that Gryska does not teach “a linear function of the ethanol content contained”.  The examiner respectfully disagrees.  Examiner does not rely on Gryska to teach the limitation, but rather Kang teaches an analogous art of sensor element (Kang; Abstract) comprising a sensitive reflective element (Kang; para [27]; Fig. 1; a reflective conductive electrode 120) wherein a reflection rate of the sensitive reflective element varies as a linear function of the ethanol content (Kang; para [74]; Fig. 2; Table 4; FIG. 2 shows, in graphical format, reference correlations between spectral change and true capacitance) discussed above in para [22, 23].  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the applicant’s arguments, on page 11, the applicant argues that the prior art does not teach the light source to be “monochromatic”.  The examiner respectfully disagrees.  The examiner notes that the broadest reasonable interpretation of monochromatic is defined as containing or using only one color.  Thus, Gryska teaches light sources 380a, 380b, 380c, 380d, e.g., tungsten filament bulbs, xenon lamps, light emitting diodes (LEDS), and/or at least one laser (para [71, 77]).  Additionally, examiner notes that the reflection wavelength would already be know and simply be equal to the incident wavelength.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the applicant’s arguments, on pages 11-12, the applicant argues that Gryska does not teach “deduce, on the basis of a linear correlation, from the intensity of light reflected by the reflective element, a parameter corresponding to blood alcohol content”.  The examiner respectfully disagrees.  Gryska teaches wherein a processing-and-calculation unit configured to deduce, from the intensity reflected by the reflective element (Gryska; para [74]; The photodetectors are communicatively coupled to one or more of a data storage device, a computer processor, a process controller device), a parameter corresponding to blood alcohol content (Gryska; para [2, 31, 62]; detection of organic compounds that have sufficient vapor pressure to be present at detectable levels in the ambient sample…ethanol).  The examiner does not rely on Gryska to teach the limitation of “deduc[ing], on the basis of a linear correlation, from the intensity of light reflected by the reflective element”, but rather Kang teaches an analogous art of sensor element (Kang; Abstract) comprising a sensitive reflective element (Kang; para [27]; Fig. 1; a reflective conductive electrode 120) wherein a processing-and-calculation unit configured to deduce, on the basis of a linear correlation, from the intensity of light reflected by the reflective element (Kang; para [70]; Fig. 2; controlled by a LABVIEW (software available from National Instruments of Austin, Tex.) program that allowed vapor profiles to be generated during a test run).  Examiner notes that Kang teaches that the sensitive reflective element varies as a linear function of the ethanol content because Kang teaches that the true capacitance is obtained by subtracting the baseline capacitance from the measured capacitance value in the presence of the analyte vapor (Kang; para [50]; Fig. 2) discussed above in para [22, 23].  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the applicant’s arguments, on page 12, the applicant argues that “sensor 320a to be a sensitive absorbent element”.  The examiner respectfully disagrees.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As stated by the applicant that the only element that would not be a “sensitive reflective element” would be something that absorbs all incident radiation.  Examiner notes the sensor 320 is “partially reflective” thus the limitation is met because the element performs the recited function of reflecting.  Thus, the prior art based on the broadest reasonable interpretation teaches the “sensitive reflective element” as taught by Gryska (para [66, 68]; Fig. 3; Sensor elements 320a, 320b, 320c, 320d; examiner notes the layers of sensor elements 320a-d are at least partially reflective).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796